Citation Nr: 0720864	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  05-21 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Eligibility for vocational rehabilitation and employment 
services, specifically, lapidary equipment through 
independent living services.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel

INTRODUCTION

The veteran served on active duty from June 1966 and February 
1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a decision by Vocational 
Rehabilitation and Employment (VR&E) Offices of the 
Department of Veterans Affairs (VA), which denied purchase of 
lapidary equipment for the veteran, pursuant to Chapter 31, 
Independent Living Services.

In January 2007, the Board remanded this claim to the RO for 
a hearing before the Board, which was held in March 2007.  


FINDINGS OF FACT

1.  Achievement of a vocational goal for the veteran is not 
currently reasonably feasible.

2.  Purchase of lapidary equipment for the veteran will not 
improve the veteran's independence in daily living or make 
him reasonably feasible for a vocational rehabilitation 
program or extended evaluation.  


CONCLUSION OF LAW

The criteria for eligibility for vocational rehabilitation 
and employment services, specifically, lapidary equipment 
through independent living services program of Independent 
Living Services, pursuant to Chapter 31, have not been met.  
38 U.S.C.A. §§ 3104, 3109, 3120 (West 2002); 38 C.F.R. §§ 
21.76(a)(2), 21.160, 21.162 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative, contend, in essence, that 
the veteran is entitled to a program of Chapter 31, 
Independent Living Services.  The veteran maintains that he 
is unable to work, and he desires lapidary equipment for his 
own personal use.   

The pertinent statutory authority, found at 38 U.S.C.A. § 
3120 (West 2002), provides that the Secretary may conduct 
programs of independent living services for severely 
handicapped persons.  38 U.S.C.A. § 3120(a).  The Secretary 
may also provide a program of independent living services and 
assistance under this section only to a veteran who has a 
serious employment handicap resulting in substantial part 
from a service-connected disability, and it has been 
determined that the achievement of a vocational goal is not 
currently feasible. 38 U.S.C.A. § 3120(b).

The purpose of independent living services is to assist 
eligible veterans whose ability to function independently in 
family, community, or employment, is so limited by the 
severity of disability (service and non service connected) 
that vocational or rehabilitation services need to be 
appreciably more extensive than for less disabled veterans.  

The term independence in daily living means the ability of a 
veteran, without the services of others or with a reduced 
level of the services of others to live and function within 
the veteran's family or community.

Independent living services may be furnished:

(1) As part of a program to achieve rehabilitation to the 
point of employability;

(2) As part of an extended evaluation to determine the 
current reasonable feasibility of achieving a vocational 
goal;

(3) Incidental to a program of employment services; or

(4) As a program of rehabilitation services for eligible 
veterans for whom achievement of a vocational goal is not 
currently reasonably feasible.  This program of 
rehabilitation services may be furnished to help the veteran:

(i) Function more independently in the family and community 
without the assistance of others or a reduced level of the 
assistance of others;

(ii) Become reasonably feasible for a vocational 
rehabilitation program; or

(iii) Become reasonably feasible for extended evaluation.

38 C.F.R. § 21.160.

In the instant claim, the veteran is service-connected for 
coronary artery disease, rated as 100 percent disabling; 
diabetic retinopathy, rated as 70 percent disabling; diabetes 
mellitus, rated as 40 percent disabling; diabetic peripheral 
neuropathy of the left lower extremity, rated as 20 percent 
disabling; diabetic peripheral neuropathy of the right upper 
extremity, rated as 20 percent disabling; diabetic neuropathy 
of the left upper extremity, rated as 20 percent disabling; 
diabetic neuropathy of the right lower extremity, rated as 10 
percent disabling; and hypertension, rated as 10 percent 
disabling.  The veteran also receives special monthly 
compensation under 38 U.S.C.A § 1114(k) for loss of use of a 
creative organ and under 38 U.S.C.A. § 1114(s) for coronary 
artery disease and for cardiovascular complications secondary 
to diabetes mellitus.  

The veteran underwent counseling for vocational 
rehabilitation purposes in March 2005.  It was noted that he 
was seeking assistance in obtaining lapidary equipment.  He 
was noted to be married and his wife accompanied him to the 
counseling session.  His weekly schedule was noted as 
follows: Monday he attends two PTSD groups; Tuesday he rests; 
Wednesday he works as a volunteer Veterans Service 
Representative for VVA advising veterans and also providing 
food for homeless veterans; Thursday he rests; Friday he 
shops with his wife and has dinner with friends; Saturday and 
Sunday are spent doing leisure activities.  It was noted that 
the veteran is legally blind, and had been provided with 
adaptive equipment.  He was able to sign documents without 
the benefit of any visual aides.  The counselor found that no 
needs existed that would entitle the veteran to independent 
living services since he is active and engaged in the 
community and with the assistance of his wife and friends has 
access to transportation.  In a March 2005 VA Memo the 
counselor found that achievement of a vocational goal is 
infeasible and independent living services were not approved.  
The veteran was informed of the determination in April 2005. 

At his hearing before the undersigned in March 2005, the 
veteran testified that he wanted to obtain lapidary equipment 
"to give [him] something to do," that is, the equipment was 
essentially for recreational purposes.  This is consistent 
with his June 2005 appeal, in which he indicated that he 
wanted to sell jewelry at craft shows, and his testimony that 
he would have something to sell at flea markets.  He did not 
indicate that he wanted to make this a job, rather than a 
part-time hobby.  He also testified that he still did 
volunteer work, even though he had cut back, and that he did 
work at home on his computer.  He also mentioned having gone 
out to play cards with someone and needing to have a high 
back cushion chair for sleeping in motels when traveling with 
his wife.  A complete transcript is of record.  

The vocational rehabilitation counseling psychologist who 
interviewed the veteran in March 2005 has not found that the 
veteran has needs that make him entitled to independent 
living services based on diminished independence on the part 
of the veteran.  The veteran was able to independently 
perform numerous tasks associated with his daily living.  He 
does volunteer work, travels, and socializes. Although the 
veteran wants lapidary equipment, the evidence of record does 
not show that purchasing him this equipment is necessary to 
assist him to function more independently in his family or 
community, become reasonably feasible for a vocational 
rehabilitation program or for an extended evaluation, or that 
it would be used as incidental to a program of employment 
services.  Obtaining lapidary equipment for the veteran is 
not necessary to meet the veteran's independent living needs.  
As such, independent living services, pursuant to Chapter 31, 
are not warranted to purchase this equipment.  



Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  Notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

There are some claims to which these duties does not apply.  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  For 
example, they do not apply to claims for waiver of recovery 
of overpayment; that statute contains its own notice 
provisions.  See Barger v. Principi, 16 Vet. App. 132, 138 
(2002) (notice and duty to assist provisions of VCAA do not 
apply to chapter 53).  If these duties do apply to claim for 
independent living services under Chapter 31, the Board 
acknowledges that such notice was not sent.  Nonetheless, the 
Board concludes that there was no prejudice to the veteran in 
this instance.  Unlike claims for compensation, in this case 
the veteran met with a counseling psychologist, whose report 
of the meeting states that the decision was thoroughly 
explained to the veteran, who acknowledged an understanding 
of the information.  In addition, the veteran's statements on 
appeal indicate his understanding of the reasons this claim 
was denied, and he has not indicated that there is any 
additional pertinent evidence that should be obtained.  Thus, 
the record makes clear that the veteran knew what was needed 
to substantiate the claim, and what was lacking.




ORDER

Eligibility for vocational rehabilitation and employment 
services, specifically, lapidary equipment through 
independent living services, is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


